EXHIBIT 21.1 SUBSIDIARIES OF PROLOGIS, INC. AND PROLOGIS L.P. Prologis, L.P. is a direct subsidiary of Prologis, Inc.Prologis, L.P. and its 496 subsidiaries are in the real estate operations, development and strategic capital business. The following is a list of additional subsidiaries of Prologis, L.P. at December 31, 2016: Name of Entity Jurisdiction of Organization Entities that engage in real estate operations, development and strategic capital: AMB/AFCO Cargo, LLC and eight subsidiaries Delaware AMB HFC LP and eight subsidiaries Delaware AMB/IMDH Beacon Lakes, LLC and one subsidiary Delaware AMB Portview Center, LLC Delaware IMD Holding Corporation and two subsidiaries Delaware Palmtree Acquisition Corporation and thirty-two subsidiaries Delaware PLD-TRS Holding LLC and one subsidiary Delaware PLD International Finance, LLC and two domestic and eight foreign subsidiaries Delaware PLD International Holding LLC and one hundred fifty-three foreign subsidiaries Delaware Prologis 2, L.P. and five subsidiaries Delaware Prologis Brazil Logistics Partners Fund I, L.P. and nine foreign subsidiaries Delaware Prologis Fraser, L.P. and two subsidiaries Delaware Prologis USLV Operating Partnership, L.P. and one hundred thirty-four subsidiaries Delaware Prologis Logistics Services Incorporated and thirteen domestic and thirty-two foreign subsidiaries Delaware Prologis North American Industrial Fund II, L.P. and sixty-nine domestic and eleven foreign subsidiaries Delaware Prologis CCIG Oakland Global, LLC Delaware Prologis Park Chicago LLLP Illinois Prologis Park Redlands 5 LLC Delaware AMB Fondo Logistico 1, S. de C.V. de R. L. and one foreign subsidiary Mexico Prologis Poland Developments FIZ AN Luxembourg Prologis UK Holdings S.A. and sixty-three foreign subsidiaries Luxembourg Siziano Logistics Park S.R.L. Italy Saint Pathus SAS and one foreign subsidiary France Entities that engage in providing management services: Prologis Management LLC Delaware Keystone Realty Services, Inc. Pennsylvania Prologis de Mexico S.A. de C.V. Mexico Prologis Japan Management LLC and two foreign subsidiaries Delaware Prologis Management Services Sarl and two foreign subsidiaries Luxembourg Prologis Directorship BV Netherlands Prologis Directorship II BV Netherlands Prologis Directorship Sarl Luxembourg Prologis Park Bradford Management Company Limited United Kingdom Prologis Park Bromford Gate Management Company Limited United Kingdom Prologis Park Ryton Management Company Limited United Kingdom Prologis Park Midpoint 2 Management Company Limited United Kingdom Prologis Park Littlebrook Management Company Limited United Kingdom Prologis B.V. and fourteen foreign subsidiaries Netherlands Prologis UK Financial Services Limited United Kingdom PLD Finance Management LLC Delaware PLD Finance Management BV Netherlands Prologis RFI DIRFT Management Limited United Kingdom Other entities: Solutions Insurance Ltd. Bermuda
